Mr. Justice Paxson
delivered the opinion of the court, December 30th 1882.
It was decided in Tiernan v. Binns, 31 Norris 248, that where a woman about to marry relinquishes by an ante-nuptial contract, all right of dower, and all interest-of any kind whatever to which she might be entitled in the estate of her intended husband by reason of her marriage, she waives her right to $300 of her husband’s estate under the Act of April 14th 1851.
It was contended, however, that this case does not come within the rule of Tiernan v. Binns for the reason that the ante-nuptial contract was a fraud upon the wife; that the provision contained therein for the latter was inadequate, and disproportioned to the means of her husband; and that the case comes within the rule laid down in Kline’s Estate, 14 P. F. S. 322, where it was said that “ while it might not be necessary to show affirmatively that there was a full disclosure of the property and circumstances of each, yet if the provision secured for the wife was unreasonably disproportionate to the means of the *539intended lmsband, it raised the presumption-of designed concealment and threw upon him the burden of proof.” Iiline’s Estate was well decided. It was recognized in Tiernan v. Binns, and we have no disposition to depart from it. But we are unable to see its application to the present case. It must be remembered that in Kline’s Estate the auditor found the fact that the wife had not only signed the ante-nuptial contract in ignorance of her rights, but that the extent of her husband’s property had been concealed from her at the time of the execution of the contract. How stand the facts here? Abraham Ludwig was fifty-seven years of age, a widower with eleven children, when he entered into this ante-nuptial contract with Mrs. Eva Bickert, the appellee. The latter was at that time a destitute widow, sixty-three years of ago. Abraham was then possessed of real and personal estate worth about $14,000. The contract itself recites the fact that “ the said Abraham Ludwig is seised of lands and tenements situate in said county of Mercer; also certain personal property in said county;” and then provides that the said Abraham, and his heirs, executors and administrators, shall “ give and furnish the said Eva Bickert a good and comfortable support in health and in sickness for and during her life, and at her death furnish her with a decent and Christian burial.” This, with the.nominal sum of one dollar, is all the benefit Mrs. Bickert took under the contract.
The consideration is ample to sustain the contract if it is free from fraud or concealment. Upon this point we have the uncontradicted testimony of Judge Maxwell who drew the paper. He says: “I wrote this ante-nuptial contract. My recollection is, the parties and myself were alone in the office at the time this contract was written. I read it to the parties before it was executed. After I read this article I turned to Mrs. Bickert and said to her: ‘Now, Mrs. Rickert, if you sign this you get nothing from Mr. Ludwig’s estate except your keeping and your decent Christian burial.’ I said further, ‘I want you to understand what you are doing; for Mr. Ludwig has a large property; how much I don’t know, but whatever it is you will have no interest in it at his death — that is what the paper says.’ She replied to me that she understood it.”
The widow was examined without objection on her own behalf, but she does not say that.she did not understand the paper, or that she was deceived or misled as to the extent of her husband’s estate. Nor does she make any complaint of ill treatment by the children after her husband’s death. She moved away from her home because her son-in-law desired her to live with him.
There is not a scintilla of evidence to bring this case within the. doctrine of Kline’s Estate. If we regard, the provision for *540the widow as inadequate it merely throws the burden of proof upon her husband’s representatives, and it has been fully met. From a sentimental standpoint the provision for the wife would not seem to be generous. But a widower of fifty-seven with eleven children, seldom contracts a second marriage from mere sentiment. He may have thought it was enough, in view of her age and position, to give her a comfortable home, a decent support during her life and a Christian burial after her death. At any rate it is very clear she was of that opinion, and that is an end of the case.
It would have been wiser to have fixed a sum certain for the support of the widow. The failure to do so, however, does not take away the consideration of the contract. The estate is bound for her support, and in case of disagreement about details or amount, the Orphans’ Court has ample power in the premises.
All of the assignments except the last are to errors in the opinion of the court. They need not be discussed for obvious reasons. The last assignment is to the confirmation of the appraisement of the property set apart for the widow under the Act of Assembly. This assignment is sustained.
Decree reversed at the costs of the appellee, and it is ordered that the record he remitted for further proceedings.